FILED
                             NOT FOR PUBLICATION                            APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUREN HOVANESYAN,                                No. 09-71078

               Petitioner,                       Agency No. A097-124-319

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Suren Hovanesyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir. 2007), and we deny the

petition for review.

      The agency acted within its discretion in denying as untimely Hovanesyan’s

motion to reopen because it was filed more than three years after the final removal

order, see 8 C.F.R. § 1003.23(b)(1), and Hovanesyan did not show that he acted

with the due diligence required for equitable tolling of the filing deadline, see

Singh, 491 F.3d at 1096-97.

      Hovanesyan’s request for oral argument is denied.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71078